DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


US Patent 11,252,399 B2
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 & 13-18 of US Patent 11,252,399 B2.

Instant – 17/677,813
US Patent 11,252,399 B2
1. A head-mounted display device for determining an inter-pupillary distance of a user, comprising:
1. A head-mounted display device for determining an inter-pupillary distance of a user, comprising:
a see-through display providing both eyes of the user with a view of a physical object;
a see-through display providing both eyes of the user with a view of a physical object;
a processor; and
a processor; and
a non-volatile storage device holding instructions executable by the processor to:
a non-volatile storage device holding instructions executable by the processor to:
display an image that corresponds to the physical object viewable by the user, wherein the image is displayed to a first eye of the user at an offset to the physical object;
select an image that corresponds to the physical object viewable by the user;
display the image to a first eye of the user at an offset to the physical object;
display blocking light to a second eye of the user to obscure vision in the second eye;
display blocking light to a second eye of the user to obscure vision in the second eye;
in response to alignment user input, move a position of the image relative to the physical object;
in response to alignment user input, move a position of the image relative to the physical object;
in response to completion user input, determine the inter-pupillary distance of the user; and
output an instruction to provide completion user input 
calibrate the head-mounted display device based on the inter-pupillary distance.
calibrate the head-mounted display device based on the inter-pupillary distance.


Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application falls within the scope of claim 1 of Patent US 11,252,399 B2.

Regarding claims (2-18), claims (2-18) in the instant application correspond to claims (1-2, 13-14, 3, 15, 4-7, 16-17, 8, 18, 9 & 10), respectively, in Patent US 11,252,399 B2. 

Instant – 17/677,813
US Patent 11,252,399 B2
19. A method for determining an inter-pupillary distance of a user of a head-mounted display device, comprising:
10. A method for determining an inter-pupillary distance of a user of a head-mounted display device, comprising:
displaying an image that corresponds to a physical object viewable by the user at a perceived offset to the physical object;
selecting an image that corresponds to a physical object viewable by the user;
displaying the image to a first eye of the user at an offset to the physical object;
in response to initial alignment user input, moving a position of the image by an initial distance in a first direction relative to the physical object;
receiving initial alignment user input that corresponds to moving the position of the image in a first direction;
in response, moving the position of the image by an initial distance in the first direction;
in response to subsequent alignment user input to move the position of the image in a second direction opposite to the first direction, moving the position of the image in the second direction by a subsequent distance that is less than the initial distance;
subsequently receiving subsequent alignment user input that corresponds to moving the position of the image in a second direction opposite to the first direction; and
in response, moving the position of the image in the second direction by a subsequent distance that is less than the initial distance.
in response to completion user input, determining the inter-pupillary distance of the user; and
when the completion user input is received, determining the inter-pupillary distance of the user; and
calibrating the head mounted display device based on the inter-pupillary distance.
calibrating the head-mounted display device based on the inter-pupillary distance.


Although the claims are not identical, they are not patentably distinct from each other because claim 19 of the instant application falls within the scope of claim 10 of Patent US 11,252,399 B2.

Claims 6, 15 & 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 & 10, respectively, of Patent US 11,252,399 B2 in view of Jomander et al. (US 2012/0178054 A1) (hereinafter Jomander).

Regarding claim 6, Claim 1 of Patent US 11,252,399 B2 discloses the head-mounted display device of claim 1, and is analyzed as previously discussed with respect to the claim.
However, Patent US 11,252,399 B2 does not disclose the particulars of claim 6.
Jomander teaches wherein the instructions are executable by the processor to, in response to the alignment user input, rotate the image in one or more rotation directions selected from a pitch, yaw, and roll rotation [Paragraphs [0024], Fig. 3, flight simulator system 310 comprises an image generator 370 comprising means 380 for generating a simulated HMD area 390, as image, where the simulated HMD area 390 represents a display area in a HMD. The flight simulator system 310 further comprises a head tracker unit 355 mounted on the pilot's head 345 that detects pitch angle, a yaw angle and a roll angle for the pilot's head, as alignment user input. The image generator 370 further comprises receiving means 325 for receiving the signal 335 indicating a position of the pilot's head 345 and image generator 370 generates simulated HMD area 390 as rotated image in dependence of the signal 335].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify US 11,252,399 B2 to incorporate and implement the teachings of Jomander as above, to simulate an aircraft system in which the pilot is using a HMD, so that the 340 can see the visual surrounding when looking around (Jomander, Paragraph [0024]).

Regarding claim 15, method claim 15 corresponds to the instructions executable by the processor of head-mounted display device claim 6. Therefore, method claim 15 corresponds to the head-mounted display device claim 6, and is also rejected on the ground of nonstatutory double patenting for the same reasons of obviousness as listed above.

Regarding claim 20, Claim 10 of Patent US 11,252,399 B2 discloses the method of claim 19, and is analyzed as previously discussed with respect to the claim.
However, US 11,252,399 B2 does not disclose the particulars of claim 20.
Jomander teaches in response to the initial alignment user input and/or the subsequent alignment user input, rotating the image in one or more rotation directions selected from a pitch, yaw, and roll rotation [Paragraphs [0024], Fig. 3, flight simulator system 310 comprises an image generator 370 comprising means 380 for generating a simulated HMD area 390, as image, where the simulated HMD area 390 represents a display area in a HMD. The flight simulator system 310 further comprises a head tracker unit 355 mounted on the pilot's head 345 that detects pitch angle, a yaw angle and a roll angle for the pilot's head, as alignment user input. The image generator 370 further comprises receiving means 325 for receiving the signal 335 indicating a position of the pilot's head 345 and image generator 370 generates simulated HMD area 390 as rotated image in dependence of the signal 335].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify US 11,252,399 B2 to incorporate and implement the teachings of Jomander as above, to simulate an aircraft system in which the pilot is using a HMD, so that the 340 can see the visual surrounding when looking around (Jomander, Paragraph [0024]).

This is nonstatutory double patenting.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford (US 2014/0274391 A1) (hereinafter Stafford) in view of Konno et al. (US 2012/0108328 A1) (hereinafter Konno), and further in view of Border et al. (US 2012/0120103 A1) (hereinafter Border).

Regarding claim 19, Border discloses a method for determining an inter-pupillary distance of a user of a head-mounted display device [Paragraphs [0024], Head mounted device (HMD) for adjusting inter-pupillary distance (IPD)], comprising:
displaying an image that corresponds to a object viewable by the user at a perceived offset to the object [Paragraphs [0025], [0049], [0058], Fig. 3A, Two calibration images of objects are selected displayed, one as the image and the other as the object, set at an extreme IPD value so user sees two images, as perceived offset];
in response to initial alignment user input, moving a position of the image by an initial distance in a first direction relative to the object [Paragraphs [0049]-[0051], Figs. 3A & 3B, User sets IPD-dependent image setting value, as alignment user input, which moves one calibration image so that the two images fuse into a single image (e.g. stereo matching)];
in response to completion user input, determining the inter-pupillary distance of the user [Paragraphs [0049]-[0050], System can prompt the user to enter an input when the two images appear to fused into a single image, and then sets the IPD value, as determining IPD of the user]; and
calibrating the head mounted display device based on the inter-pupillary distance [Paragraphs [0049], System sets the IPD value for presentation of subsequent images to the IPD value that corresponds to the stereo separation when the user saw the images fuse, as calibration].
However, Stafford does not explicitly disclose in response to subsequent alignment user input to move the position of the image in a second direction opposite to the first direction, moving the position of the image in the second direction by a subsequent distance that is less than the initial distance.
Konno teaches in response to subsequent alignment user input to move the position of the image in a second direction opposite to the first direction [Paragraphs [0075]-[0076], Fig. 4, Adjustment section 40 adjusts relative positions of left-eye and right-eye images, through input control section 41, as user adjusts slider 55 upon position adjustment bar 54 opposite to initial direction to adjust image position properly], moving the position of the image in the second direction by a subsequent distance that is less than the initial distance [Paragraphs [0075]-[0076], Fig. 4, Adjustment section 40 adjusts relative positions of left-eye and right-eye images, through input control section 41, as user adjusts slider 55 upon position adjustment bar 54 to adjust image position properly].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Stafford to add the teachings of Konno as above, to move adjust image position to cause no sense of discomfort for the user (Konno, Paragraph [0094]).
Lastly, Stafford and Konno do not explicitly disclose displaying an image that corresponds to a physical object viewable by the user at a perceived offset to the physical object, and moving a position of the image by an initial distance in a first direction relative to the physical object.
Border teaches displaying an image that corresponds to a physical object viewable by the user at a perceived offset to the physical object, and moving a position of the image by an initial distance in a first direction relative to the physical object [Paragraphs [0037] & [0042], User visually associates augmented image information with real object in field of view, as physical object].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Stafford to add the teachings of Border as above, to indicate misalignments between displayed images and see-through views to determine the direction and magnitude of the misalignment so that it can be corrected by changing the way that the displayed image is presented to the viewer (Border, Paragraph [0037]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford (US 2014/0274391 A1) (hereinafter Stafford), Konno et al. (US 2012/0108328 A1) (hereinafter Konno), and Border et al. (US 2012/0120103 A1) (hereinafter Border) in view of Jomander et al. (US 2012/0178054 A1) (hereinafter Jomander).

Regarding claim 20, Stafford, Konno, and Border disclose the method of claim 19, and are analyzed as previously discussed with respect to the claim.
Furthermore, Konno teaches in response to the initial alignment user input and/or the subsequent alignment user input to move the position of the image [Paragraphs [0075]-[0076], Fig. 4, Adjustment section 40 adjusts relative positions of left-eye and right-eye images, through input control section 41, as user adjusts slider 55 upon position adjustment bar 54 opposite to initial direction to adjust image position properly]. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Stafford to add the teachings of Konno as above, to move adjust image position to cause no sense of discomfort for the user (Konno, Paragraph [0094]).
However, neither Stafford, Konno, nor Border disclose rotating the image in one or more rotation directions selected from a pitch, yaw, and roll rotation.
Jomander teaches rotating the image in one or more rotation directions selected from a pitch, yaw, and roll rotation [Paragraphs [0024], Fig. 3, flight simulator system 310 comprises an image generator 370 comprising means 380 for generating a simulated HMD area 390, as image, where the simulated HMD area 390 represents a display area in a HMD. The flight simulator system 310 further comprises a head tracker unit 355 mounted on the pilot's head 345 that detects pitch angle, a yaw angle and a roll angle for the pilot's head as alignment user input. The image generator 370 further comprises receiving means 325 for receiving the signal 335 indicating a position of the pilot's head 345 and image generator 370 generates simulated HMD area 390 as rotated image in dependence of the signal 335].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Stafford to add the teachings of Jomander as above, to simulate an aircraft system in which the pilot is using a HMD, so that the 340 can see the visual surrounding when looking around (Jomander, Paragraph [0024]).

Allowable Subject Matter
Claims 1-18 would be allowable over prior art upon overcoming the Double Patenting rejection of the independent claims.
The following is the Examiner’s statement of reasons for allowance: PTAB decision mailed 03/16/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487